. Sec. 6175 GC. provides that fluids destroyed when premises are searched, or to be searched, manifestly for the purpose of preventing seizure, shall be prima facie intoxicating liquor and intended for unlawful sale.
This ease involves the questions as follows as to :
1. Whether or not this section is applicable to the Crabbe law in creating a presumption that defendant is guilty of possessing intoxicating liquors, and that the same is fit for beverage purposes, if the defendant poured out a fluid which the state says was intoxicating liquor.
2. Whether on not it is' in force and applicable to the Crabbe law, or whether said section is obsolete.
3. Whether or not it contravenes the Ohio constitution in that it deprives defendant of his right to require the state to prove its case against him.